DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Apr. 11, 2018 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-3 and 7-19 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Mar. 22, 2021 has been entered and made of record.  In view of the Applicant’s amendments of claim 1, the claim objection is expressly withdrawn.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.

Response to Arguments
Applicant’s arguments, dated Mar. 22, 2021 have been considered but are moot because the arguments do not apply to some of the references being used in the current rejection.  Please see the following claim rejections for detailed analysis.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claims 1-3, 7-8, 11-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nahmias et al. (US 2015/0268668 A1, IDS dated Sep. 30, 2019) in view of Streeter et al. (US 2016/0022520 A1) and Charlez et al (US 2010/0174270 A1).
As to claim 1, Nahmias teaches a pressure control system (Nahmias, Abs., an “apparatus for controlling a microfluidic circuit”), comprising:
	b) a touch screen (Nahmias, FIGS. 2-3, [0054], “user interface and touch screen 260”) electrically connected to (Nahmias, see FIGS. 2-3) an embedded operating system (Nahmias, FIG. 3, [0054], “microprocessor module 201”); 
	c) one or more pressure output channels (Nahmias, FIGS. 2-3, [0051], “receives data from one or more sensors 240”) connected to (Nahmias, FIG. 3, [0054], e.g., via “TCP/IP” channel) the touch screen (Nahmias, FIGS. 2-3, [0054], “touch screen 260”) and/or the embedded operating system (Nahmias, FIG. 3, [0054], “microprocessor module 201”); 
	d) at least one pressure control unit (Nahmias, FIGS. 2-3, [0049], “digital control module 220” that “controls one or more manifolds, each comprising plurality of discreet valves 226”) for communicating with the one or more pressure output channels (Nahmias, FIGS. 2-3, [0051], “receives data from one or more sensors 240”); and
	e) a Digital I/O connection (Nahmias, FIG. 4, [0079], “digital outlets 295a 295b”);
	wherein the pressure control unit (Nahmias, FIGS. 2-3, [0049], “digital control module 220”) is controlled by (Nahmias, see FIGS. 2-3) certain user interface (UI) the touch screen (Nahmias, FIGS. 2-3, [0054], “touch screen 260”).
wherein the embedded operating system comprises preinstalled software with User Interface (UI) for setting up the pressure control unit and running the pressure control system”; “wherein the pressure control unit is connected to more than one pressure source for independently turning each of the more than one pressure source on and off”; “wherein the UI comprises scripting for setting time-dependent control of the more than pressure output channels and flow, and wherein the UI comprises real time monitoring of pressure for each of the more than one pressure output channels”.
	However, Streeter teaches the concept of an outer shell (Streeter, FIG. 28, [0219], the outer shell of “exemplary controller 1100” on which “display 1108” is disposed); and 
	the concepts that the outer shell (Streeter, FIG. 28, [0219], the outer shell of “exemplary controller 1100”) comprises an outer surface (Streeter, see FIG. 28) comprising the touch screen (Streeter, FIG. 28, [0219], “display 1108 may be a touch screen display”) and one or more pressure output channel connections (Streeter, FIGS. 28-29, [0226], “a number of tubing connectors 1120”) with the one or more pressure output channels (Streeter, FIGS. 28-29, [0228], e.g., the channels associated with “a number of valves 1122”) and the pressure control unit (Streeter, FIGS. 28-29, [0227], “controller 1100 may include various control circuitry and fluid system components for a dynamic support apparatus 10 … may include any of variety of sensors (e.g., pressure, temperature, mass air flow)”) therein; 
	wherein the embedded operating system (Streeter, FIG. 28, [0216], “controller 1100 may also include a processor”) comprises preinstalled software with User Interface (UI) for setting up the pressure control unit and running the pressure control system (Streeter, e.g., FIG. 81, [0407]-[0408], “FIG. 81 depicts another screen 1750 which may be displayed on a user interface for a dynamic support apparatus … used to define when specific steps occur and for how long … ”);
	wherein the pressure control unit (Streeter, FIGS. 28-29, [0227], “controller 1100 may include various control circuitry and fluid system components for a dynamic support apparatus 10 … may include any of variety of sensors (e.g., pressure, temperature, mass air flow)”) is connected to more than one pressure source (Streeter, FIG. 25, [0199], “pump 500 is powered by a motor 504 which may be turned on or off by a controller 506”) for independently turning each of the more than one pressure source on and off (Streeter, FIG. 25, [0201], “the valves associated with the manifold 518 may be controlled by a controller 506 to selectively direct fluid to specific actuators 16”);
	wherein the UI comprises scripting for setting time-dependent control of the more than pressure output channels and flow (Streeter, e.g., see FIG. 81, [0409], “a group of definable parameters 1754 for each channel is also shown in the user interface screen shown in FIG. 81”; [0410], “for each actuator, an inflate (“INF”) step and a deflate (“DEF”) … timeline 1760”), and wherein the UI comprises real time monitoring of pressure for each of the more than one pressure output channels (Streeter, FIG. 83, [0418], “the actuator pressure may be monitored by a processor and periodically adjusted to keep it within a range of the target pressure”; FIG. 85, [0434], “pressure and pressure change over time may be monitored to detect if an open channel condition exists”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “apparatus for controlling a microfluidic circuit” taught by Nahmias to further 
	Nahmias in view of Streeter fails to explicitly teach “wherein the pressure control unit comprises one or more 3-way valves for turning the one or more pressure output channels on and off”.
	However, Charlez teaches the concept that the pressure control unit (Charlez, FIG. 3, [0050], “processor 330”) comprises one or more 3-way valves (Charlez, FIG. 3, [0050], “motor 340 … to rotate a 3 way valve 350 mechanically connected to the motor”) for turning the one or more for turning the pressure output channels on and off (Charlez, e.g., see FIGS. 3-4).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify “digital control module 220” taught by Nahmias to further comprise “motor 340”, “3 way valve 350”, “pressure sensor 310 and flow sensor 320”, etc., as taught by Charlez, in order to provide, for example, “a three way valve means for connecting the collection chamber via the second connection to the atmosphere or, to a suction source, and in that said device further is provide with means for calculating, based on a pressure sensor signal from the pressure sensor, and a flow sensor signal from the flow sensor, when it is suitable to rotate the three way valve means to shift from connecting the collection chamber to the suction source to connecting the collection chamber to the atmosphere, or vice versa” (Charlez, [0008]).
As to claim 2, Nahmias teaches the pressure control system of claim 1, wherein the at least one pressure control unit (Nahmias, FIGS. 2-3, [0049], “digital control module 220”) comprises multiple pressure control units and/or multiple pressure output interfaces (Nahmias, FIGS. 2-3, [0049], “digital control module 200 controls one or more manifolds, each comprising plurality of discreet valves 226”).
claim 3, Streeter teaches the pressure control system of claim 1, wherein the scripting comprises pressure and duration setting for each of one or more pressure output channels (Streeter, e.g., see FIG. 81, [0409], “a group of definable parameters 1754 for each channel is also shown in the user interface screen shown in FIG. 81”; [0410], “for each actuator, an inflate (“INF”) step and a deflate (“DEF”) … timeline 1760”).  Examiner renders the same motivation as in claim 1.
	As to claim 7, Nahmias teaches the pressure control system of claim 1, wherein proportional valves (Nahmias, FIGS. 1-3, [0038], proportionally controllable “micro-valves 104a, 104b, 104c … etc.”), pressure sensor (Nahmias, FIGS. 1-3, [0038], “sensors 105a, 105b, 105c, etc.”) and control feedback loop are used to achieve pressure control (Nahmias, FIGS. 1-3, [0038], “controlled by one or more fluidic controllers 110a-110e, respectively”; [0047], “it enables performance of real time activities, such as positive or negative feedback, alteration of system parameters based on the accumulated data, and more”). 
	As to claim 8, Nahmias teaches the pressure control system of claim 1, wherein USB, RS232, CAN bus, and Ethernet connection (Nahmias, FIG. 3, [0054], e.g., via “TCP/IP” channel) are provided for data transfer and communication (Nahmias, see FIGS. 2-3).
	As to claim 11, Nahmias teaches the pressure control system of claim 1, wherein the pressure control system is for dispensing liquid or chemical detection (Nahmias, [0076], “microfluidic technology promises to improve the analysis and synthesis of materials, by minimizing sample size, precisely controlling the microenvironment and by rapidly combining multiple chemical processes”).
	As to claim 12, Nahmias teaches the pressure control system of claim 1, wherein the pressure control system is for a microfluidic application (Nahmias, [0076], “microfluidic technology promises to improve the analysis and synthesis of materials, by minimizing sample 
	As to claim 13, it differs from claim 1 only in that it is the method of using the pressure control system of claim 1.  It recites the similar limitations as in claim 1, and Nahmias in view of Streeter and Charlez teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 1 for detailed analysis.
	As to claim 14, it recites the similar limitations as in claim 2, and Nahmias teaches them.  Please see claim 2 for detailed analysis.
 	As to claim 15, Nahmias teaches the method of claim 13, wherein each of at least one pressure control units outputs a different pressure (Nahmias, FIG. 2, [0050], “the microprocessor module of the present invention outputs over an analog control bus 231 an analog voltage to directly control the analog component respectively”).
	As to claim 17, it recites the similar limitations as in claim 12, and Nahmias teaches them.  Please see claim 12 for detailed analysis.
	As to claims 18-19, they recites the similar limitations as in claim 11, differing only in that claim 18 recites the limitation “for dispensing liquid” and claim 19 recites the limitation “for chemical detection”, respectively.  Nahmias teaches them.  Please see claim 11 for detailed analysis.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nahmias et al. (US 2015/0268668 A1, IDS dated Sep. 30, 2019) in view of Streeter et al. (US 2016/0022520 A1), Charlez et al (US 2010/0174270 A1) and Baeten et al. (US 2018/0132990 A1).
claim 9, Nahmias in view of Streeter and Charlez fails to explicitly teach the pressure control system of claim 2, wherein the multiple pressure output interfaces comprise a Luer lock or Luer slip fitting.
However, Baeten teaches the concept that pressure output interface comprises Luer lock or Luer slip fitting (Baeten, FIG. 1, [0023], “fitting 18, such as Luer lock or Luer slip fitting, is provided at the distal end 16”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “apparatus for controlling a microfluidic circuit” taught by Nahmias to further comprise “fitting 18, such as Luer lock or Luer slip fitting”, as taught by Baeten, in order to “receive a treatment tip also referred to as a needle” (Beaten, [0023]).
	As to claim 16, Baeten teaches the method of claim 13, wherein the method is coupled with a medical device (Baeten, [0004], “automated device for dispensing and delivering a multitude of fluids at a constant, consistent flow rate to a treatment site in, e.g., medical, surgical, and dental applications”).  Examiner renders the same motivation as in claim 9.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nahmias et al. (US 2015/0268668 A1, IDS dated Sep. 30, 2019) in view of Streeter et al. (US 2016/0022520 A1), Charlez et al (US 2010/0174270 A1) and Linder et al. (US 2014/0038166 A1).
	As to claim 10, Nahmias in view of Streeter and Charlez fails to explicitly teach the pressure control system of claim 1, wherein the pressure control system is portable.
However, Linder teaches the concept that the pressure control system is portable (Linder, [0186], “In other embodiments, the computer implemented system can be separate from and/or remotely located with respect to the sample analyzer and may be configured to receive data from 
At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “apparatus for controlling a microfluidic circuit” taught by Nahmias to be portable, as taught by Linder, in order to “reduce costs, simplify use, provide quality control of the analysis being performed, and/or improve fluid manipulations in microfluidic systems” (Linder, [0003]).

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Houde et al. (US 2014/0208251 A1) teaches the concept of “User Interface (UI)” (see, e.g., FIGS. 48-55); and (2) Janssenswillen (US 2013/0094996 A1) teaches the concept of “real time monitoring of pressure” (see, e.g., FIG. 29).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

Mar. 24, 2021

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***